                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 MONTREZ DUNCAN,                                     )
                                                     )
        Petitioner,                                  )
                                                     )
 v.                                                  )   NO. 3:20-cv-00207
                                                     )
 UNITED STATES OF AMERICA,                           )
                                                     )
        Respondent.                                  )

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Petitioner Montrez Duncan’s Motion to Vacate, Set Aside or

Correct Sentence pursuant to 28 U.S.C. § 2255 (Doc. No. 1). Based on United States v. Davis, 139

S. Ct. 2319 (2019), Duncan seeks to vacate Count Three of the Indictment, that he, in violation of

18 U.S.C. § 924(c)(1)(A), brandished a firearm during and in relation to “a crime of violence,” to

wit, conspiracy to commit Hobbs Act Robbery in violation of 18 U.S.C. § 1951. For the following

reasons, the motion to vacate will be granted.

I.     BACKGROUND

       On April 25, 2014, a federal grand jury indicted Duncan and three co-defendants in a three-

count indictment. (Case No. 3:14-cr-00076, Doc. No. 1; see also Case No. 3:20-cv-00207, Doc.

No. 14-1). Count One charged Duncan with conspiracy to commit Hobbs Act Robbery in violation

of 18 U.S.C. § 1951 and 18 U.S.C. § 2. Count Two charged Duncan with Hobbs Act Robbery in

violation of 18 U.S.C. § 1951 and 18 U.S.C. § 2. Count Three charged Duncan with, in violation

of 18 U.S.C. § 924(c)(1)(A), brandishing a firearm during, and in relation to, “a crime of violence,”

to wit, conspiracy to commit Hobbs Act Robbery, in violation of 18 U.S.C. § 1951. (Case No.

3:14-cr-00076, Doc. No. 1).


                                                 1

      Case 3:20-cv-00207 Document 16 Filed 04/19/21 Page 1 of 4 PageID #: 75
          Duncan proceeded to trial before Judge Todd Campbell, who subsequently retired, and, on

September 7, 2016, the jury returned a verdict against Duncan on all three counts. (Case No. 3:20-

cv-00207, Doc. No. 14-2). On January 3, 2019, the undersigned was assigned to this case and

sentenced Duncan to 180 months incarceration on Counts One and Two, to run concurrently, and

120 months incarceration on Count Three, to run consecutively. (Case No. 3:20-cv-00207, Doc.

No. 14-3). Duncan was sentenced to a total of 300 months in custody. (Id.).

II.       LEGAL STANDARD

          A. 28 U.S.C. § 2255

          Section 2255 provides that a federal prisoner who claims that his sentence was imposed in

violation of the Constitution, among other things, “may move the court which imposed the

sentence to vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a). In order to obtain relief

under § 2255, the petitioner must demonstrate constitutional error that had a “substantial and

injurious effect or influence on the guilty plea or the jury’s verdict.” Humphress v. United States,

398 F.3d 855, 858 (6th Cir. 2005) (quoting Griffin v. United States, 330 F.3d 733, 736 (6th Cir.

2003)).

          B. 18 U.S.C. § 924(c)

          Section 924(c) provides enhanced penalties for “any person who, during and in relation to

any crime of violence . . . uses or carries a firearm, or who, in furtherance of any such crime,

possesses a firearm . . . .” 18 U.S.C. § 924(c)(1)(A). An individual convicted of a crime of violence

during which a firearm is discharged is subject to a mandatory minimum sentence of ten years “in

addition to the punishment provided” for the underlying crime of violence. 18 U.S.C. §

924(c)(1)(A)(i), (iii). Section 924(c) also contained a residual clause that defined “crime of

violence” as “an offense that is a felony,” and “that by its nature, involves a substantial risk that



                                                  2

      Case 3:20-cv-00207 Document 16 Filed 04/19/21 Page 2 of 4 PageID #: 76
physical force against the person or property of another may be used in the course of committing

the offense.” Id. § 924(c)(3)(B).

        On June 24, 2019, the Supreme Court held that the residual clause, defining certain crimes

of violence under 18 U.S.C. § 924(c)(3), was unconstitutionally vague. See Davis, 139 S. Ct. at

2324. Post-Davis courts have therefore vacated convictions for conspiracy to commit Hobbs Act

Robbery as no longer qualifying as a crime of violence. See United States v. Ledbetter, 929 F.3d

338, 360–61 (6th Cir. 2019). The Davis holding applies retroactively. See In re Franklin, 959 F.3d

909, 910–11 (6th Cir. 2020).

III.    ANALYSIS

        Duncan argues that because Count Three “depended on the unconstitutional residual

clause” struck down by the Davis Court, that count should be vacated. (Case No. 3:20-cv-00207,

Doc. No. 14 at 4). The Government concedes that “conspiracy to commit Hobbs Act Robbery,

which served as the predicate offense for” Count Three, “no longer qualifies as a crime of

violence” in light of Davis. (See Case No. 3:20-cv-00207, Doc. No. 15 at 2–3). Thus, “there is no

real dispute that [Duncan’s] § 924(c) conviction [in Count Three] depended upon the statute’s

now-unconstitutional residual clause.” United States v. Serrano, No. 3:19-cv-00719, 2020 U.S.

Dist. LEXIS 174702, at *48–49 (M.D. Tenn. Sep. 23, 2020). And because there is “no other

qualifying predicate offense to support the conviction under section 924(c) set forth in” Count

Three, Duncan has established that he is in custody on that count in violation of the Constitution.

Id. at *49; see also McQuiddy v. U.S., No. 3:16-cv-02820, 2019 WL 4917073 (M.D. Tenn. Oct.

3, 2019).

        Vacating Duncan’s § 924(c) conviction in Count Three of the Indictment requires

resentencing on the remaining counts of conviction. Pursuant to Davis, “[w]hen a defendant’s §



                                                3

       Case 3:20-cv-00207 Document 16 Filed 04/19/21 Page 3 of 4 PageID #: 77
924(c) conviction is invalidated, courts of appeals ‘routinely’ vacate the defendant’s entire

sentence on all counts ‘so that the district court may increase the sentences for any remaining

counts’ if such an increase is warranted.” Davis, 139 S. Ct. at 2336 (citing Dean v. United States,

137 S. Ct. 1170 (2017)). The Court will decide issues regarding resentencing in the underlying

criminal case, No. 3:14-cr-00076, following Probation’s preparation of a revised presentence

investigation report and briefing by the parties.

IV.    CONCLUSION

       For the foregoing reasons, Duncan’s Motion to Vacate, Set Aside or Correct Sentence

pursuant to 28 U.S.C. § 2255 is GRANTED as to Count Three of the Indictment. The Court will

enter a separate order in Duncan’s underlying criminal case, (Case No. 3:14-cr-00076-1), vacating

his conviction on Count Three of the Indictment and setting the matter for resentencing. On or

before May 21, 2021, the probation department shall complete an updated presentence report and

provide it to counsel for both parties. The parties shall file both a sentencing position statement

and a sentencing memorandum by June 25, 2021. The Clerk shall enter judgment in this case, No.

3-20-cv-00207, in accordance with Federal Rule of Civil Procedure 58.

       IT IS SO ORDERED.



                                              __________________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                    4

      Case 3:20-cv-00207 Document 16 Filed 04/19/21 Page 4 of 4 PageID #: 78
